FILED IN COURT OF APPEALS]
                                                                                                          12th Court of Appeals District
 Appellate Docket Number:

 Appellate Case Style:

                         Vs.
                                K^^> TH^PSO^f                                                                     TYLERTEXAS-
 Companion Case No.:           •ZQlLf ~ -Jlf4 ~^CC\S2-



Amended/corrected statement:                       DOCKETING STATEMENT (Civil)
                                             Appellate Court:        TU^fTV- COVQT Of J[pPzA L~?
                                       (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                              II. Appellant Attorney(s)'';:•:

[uT Person j~~l Organization (choose one)                                [~l Lead Attorney                   f^flO      ^^
                                                                         FirstName:            fZ(6ffTV-Tvi>
First Name:        f\ ( &(fA~tl D                                        Middle Name:

Middle Name:                                                             Last Name:            "fl-f^rl p«J #*•/
Last Name:         ftfO*\pC,otf                                          Suffix:

Suffix:                                                                  Law Firm Name:

ProSe: &                                                                 Address 1:        f> Q ^5 <? y ^ ^
                                                                         Address 2:

                                                                         City; wr$7~ cmsr&n.
                                                                         State: -Te*er- r?/^ Zip+4:                           ^   Jg-9
                                                                         Telephone: ^-(/j^-^^ ext.
                                                                         Fax:

                                                                         Email:

                                                                         SBN:

III. Appellee                                                            IV. Appellee Attorney(s)
[yl Person     (^Organization (choose one)                               [vf LeadAttorney
                                                                         First Name:         f3f^^pUtY
First Name:       tlcrjeyfzT                 '
                                                                         Middle Name:

Middle Name:                                                             Last Name:           £~C t~f 0 *-S
Last Name:        f\ rfb&X. $ O^f                                        Suffix:                                                    r

suffix:           -&5Qv\nC                                               Law Firm Name: fJoOrf SffJ-C/Z/l Z'cjIOiSjCOCo^^/
ProSe: Q                                                                 Address 1: /£#> //£(/ £^P }%/f SVftfT Stf^
                                                                         Address 2:
  Tntt»>r$ fy fJiAtfsr)£??r?f /£                                         City: LOrfCj/f&'U/
                                                                         State:    Texas                         Zip+4: J$~fcQ\£
                                                                        Telephone: ^O^ly^^tCO                          ext.


                                                                        Fax:      ?0> 7^-3^56
                                                                        Email:

                                                                        SBN:

                                                              Page 1 of 7
             . J        if         ,•-.„<<.

                             •..••;••-


V. Perfection Of Appeal And Jurisdiction

Nature ofCase (Subject matter or type of case):              LAW£             t~ (*""*• *""
Date order orjudgment signed: ' '. >A -                                           Type ofjudgment:
Date notice of appeal filed in trial court:
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal ofappealable order: • Yes @"No
If yes, please specify statutory or other basis onwhich interlocutory order is appealable (See TRAP 28):

Accelerated appeal (See TRAP 28):             • Yes • No
If yes, please specify statutory or other basis onwhich appeal is accelerated:

Parental Termination or Child Protection? (SeeTRAP 28.4): • Yes 0No

Permissive? (See TRAP 28.3):                  nYes • No
If yes, please specify statutory or other basis for such status:

Agreed? (See TRAP 28.2):                      • Yes • No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:                     • Yes LJ No
If yes, please specify statutory or other basis for such status:

Does this case involve an amount under $100,000? •                   Yes 0No
Judgment ororder disposes ofall parties and issues: Q Yes 0-No
Appeal from final judgment:                         0Yes QNo
Does the appeal involve the constitutionality or the validity of astatute, rule, or ordinance? Q Yes DNo
VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                 • Yes •     No                      If yes, date filed
Motion to Modify Judgment:            [~]Yes • No                         If yes, date filed
Request for Findings ofFact            ] Yes f~2 No                       If yes, date filed
and Conclusions of Law:
                                      nYes      ] No                      If yes, date filed:
Motion to Reinstate:
                                      •   Yes [I No                       If yes, date filed:
Motion under TRCP 306a:

Other:                                DYes DNo
If other, please specify:
                                                       ;...'..-•/•   ~      1, •;; •.   ^ .;-.• .-                 .
VII. Indigency OfParty: (Attach file-stamped copy ofaffidavit, and extension motion if filed.)

Affidavit filed in trial court:      • Yes •      No                     Ifyes, date filed:
Contest filed in trial court:        DYes DNo                            Ifyes, date filed:
Date ruling on contest due:

Ruling on contest: •Sustained             •Overruled                     Date of ruling:

                                                                          Page 2 of 7
VIII. Bankruptcy

 Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?   • Yes HNo
 If yes, please attach a copy of the petition.



Date bankruptcy filed:                                          Bankruptcy Case Number:




IX. Trial Court And Record

                                         ^~
 Court: (aft&CtZf COWt^l' CO\fi\T~Ar LA?V"""^^ Clerk's Record:
 County:        •'                                                   Trial Court Clerk:    [Tfbistrict • County
 Trial Court Docket Number (Cause No.):                              Was clerk's record requested?       Q"Yes     3 No
        tMH* Jiff- ^ L I                                             Ifyes, date requested:        %'/(1** [ t 5"
Trial Judge (who tried or disposed of case):                         If no, date it will be requested:
First Name:          l/ft/t s^fT                                     Were payment arrangements made with clerk? QYes QNo
Middle Name:                                                         (Note: No request required under TRAP 34.5(a),(b))
Last Name:           piyiU/e'^ C t
Suffix:

Address 1: [(?( &• ft£Ttfl/?tH ST
Address 2 :

City:      Ic^CeVCZ^/
State: Texas                           Zip+ 4: f 6»>^ I
Telephone:                               ext.
Fax:          OfQ^-^^y-jry/
Email:




Reporter's or Recorder's Record:

Is there a reporter's record?          [PfYes •   No
Was reporter's record requested?       0Yes • No

Was there a reporter's record electronically recorded? • Yes •     No
If yes, date requested:

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? •Yes         f~1 No




                                                              Page 3 of 7
 [__] Court Reporter                          ] Court Recorder
H^Official                                •     Substitute



First Name:        SW&fZ^(-
MiddleName:                 fo _
Last Name:        )~^Ol^/^^
Suffix:                  CS/~Z                          r          -
Address 1: /Of &. 1 ST*** ,5 SIT* ~368
Address 2:

City: U>KCi\A€vJ
State: Texas                          Zip+ 4:        J> te&l
Telephone: <^0j 1~5x-f-'$tt ' ext.                                                                                                Add Another
                                                                                                                                    Reporter
Fax:

Email

X. Supersedeas Bond
                                                                                                                                    •




Supersedeas bond filed: • Yes f>KNo              If yes, date filed:

Will file: QYes •           No


XI. Extraordinary Relief

Willyou request extraordinary relief(e.g.temporary or ancillary relief) from this Court?      • Yes [ _| No
If yes, briefly state the basis for your request:



XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court ofAppeal)

Should this appeal be referred to mediation?          r—• y    r—v<j'

If no, please specify:
Has the case been through an ADR procedure? QYes ___ No
If yes, who was the mediator?
What type of ADR procedure?
At what stagedidthe case go through ADR?            • Pre-Trial    • Post-Trial   [_j Other
If other, please specify:

Type of case?
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the rightto raise additional issues or request additional relief):



How was the case disposed of?
Summaryof relief granted, includingamountof moneyjudgment, and if any, damages awarded.
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                   Page 4 of 7
Attorney's fees (trial):
Attorney's fees (appellate):
Other:

If other, please specify:



Will you challenge thisCourt's jurisdiction?    • Yes •      No
Does judgment have language thatone or more parties "take nothing"?        • Yes __j No
Does judgment have a Mother Hubbard clause? QYes [__ No
Other basis for finality?
Rate the complexity ofthe case (use 1 for least and 5 for most complex): Q I • 2 __]3 • 4 • 5
Please make my answer tothe preceding questions known to other parties inthis case.            • Yes [_J No
Can the parties agree onanappellate mediator? [__ Yes • No
If yes, pleasegive name, address, telephone, fax and email address:
Name                           Address                     Telephone                         Fax                   Email


Languagesother than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:


                                                                                 ' •:•-..,

XIII. Related Matters

List any pending or past related appeals before this or any otherTexas appellate courtby court, docketnumber, and style.

Docket Number:                                                                Trial Court:

  Style:

     Vs.




                                                             Page 5 of 7
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courtsof Appeals listed above, in conjunction with the StateBar of Texas Appellate SectionPro Bono Committee and localBar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will representthe appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, includingthe financial means of the appellant or appellee. If a case is selectedby the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphletavailable in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letterfrom the Pro BonoCommittee within
thirty (30) to forty-five(45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you shouldnot forego seekingothercounsel to represent you
in this proceeding. By signingyour name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to beconsidered for inclusion inthe Pro Bono Program?                              •       Yes • No

Do you authorizethe Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committeemay have
regarding the appeal?    l_l Yes I—I No
Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department ofHealth andHuman Services Federal Poverty Guidelines?                               • Yes • No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances tothe Pro Bono Committee? • Yes • No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature                                       ....         ^

                                              : '   - •    .-   • • '   •••••.«.   • • -hr. •••••   ,•   •   '    -   - .-   •'•




 ignature of counsel (or pro se party)                                                                   Date:               [0    /*/,<
Printed Name:                                                                                            State Bar No.:
                 foUH-rib rV°MPS°>f
Electronic Signature:
    (Optional)




                                                                               Page 6 of 7
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on



Signature of counsel (or pro se party)                                    Electronic Signature:
                                                                                (Optional)

                                                                          State Bar No.:
Person Served

Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:

                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:          [0 I3* / / f
Manner Served:      flfiSf £ *- ^^                   ^7^ ( ^~
First Name:             (J f?fct> L^T^f
Middle Name:                  '' •
LastName:               £ C^f ^~
SUfflX:        ^ ^r c+JLJrn &M*> COl£7*\*« J) OrOGL^f^f
Law Firm Name: fJOWf 5 Crfr/M Z*^
Address!:      (%00 ^ U/ L^DOf *<', *"** ™*
Address 2:

City:      14** * &V
State    Texas       Zip+4: ~f^TO0 V
^Attorney, RepresentingParty's Name: foPS*" /U*<^^ ^                                                       jA tfl^lFW/LC




                                                                Page 7 of 7